           Case 1:20-cr-00526-JPO Document 20 Filed 03/10/21 Page 1 of 1




                                                 March 10, 2021

By ECF and e-mail

Honorable J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     United States v. Dennis Fowler, 20 Cr. 526 (JPO)

Dear Judge Oetken:

        I write on consent (Assistant U.S. Attorney Rebecca Dell) to respectfully request that the
Court adjourn the conference currently scheduled for March 12, 2021, at 3:00 p.m., for a period
of around 30 days. The parties are actively discussing a disposition in this matter, and I expect
that those discussions will be completed within the next few weeks.

      If the Court grants the adjournment, I further request that time be excluded under the
Speedy Trial Act between now and the next court date for the reason set forth above.


                                                Respectfully submitted,


                                                /s/
                                                Martin S. Cohen
                                                Ass’t Federal Defender
                                                (212) 417-8737

cc:Granted. The March
         Rebecca Dell,12,   2021
                        Esq., bypretrial
                                  ECF andconference
                                             e-mail is hereby adjourned to April 13,
2021, at 12:00 pm.
  The Court hereby excludes time through April 13, 2021, under the Speedy Trial Act, 18
USC 3161(h)(7)(A), finding that the ends of justice outweigh the interests of the public
and the defendant in a speedy trial.
  So ordered.
  Dated: 3/10/2021
